OFFICE ACTION :: REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

INCORPORATION BY REFERENCE
Acknowledgment is made of applicant's claim for foreign priority.  This application incorporates by reference Federal Republic of European Community Design Registration Nos. 008414064-0001, 008414064-0002, and 008414064-0003, filed 27 January 2021. All the material from the European Community application which is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in the German application which is not present in this application forms no part of the claimed design.
Examiner notes that the applicant has attempted to file certified foreign priority documents on 15 August 2022. The foreign priority documents are NOT considered officially filed in the USPTO, because the certified copies received are for “exact copy of the certificate of registration”, rather than the “exact copy of the APPLICATION”. Please resubmit the certified foreign priority documents, or attempt to electronically retrieve the documents.


Election/Restrictions
Applicant’s election without traverse of Group I (Embodiment 1, Figures 1.1 through 1.7) in the reply filed on 08 August 2022 is acknowledged.
Groups II III (Embodiments 2-3; Figures 2.1 – 3.7) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 08 August 2022.


Drawings
Applicant’s cancellation of the nonelected embodiments (Embodiments 2-3; Figures 2.1 – 3.7) in the reply filed on 08 August 2022 is acknowledged.

The drawing disclosure is objected to for the following reasons:
Figure Labels – 
The drawings (filed 08 August 2022) are objected to for improper figure labels.  The numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02). 
The numbering of the reproductions must remain consistent throughout the application papers, and therefore should remain as originally filed. 
When filing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  


Specification 
The specification is objected to for consistency with the drawing objection presented above. The numbering of the reproductions must remain consistent throughout the application papers, and therefore should remain as originally filed. 



Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because of unclear scope and spatially indefinite elements among the views.
Figure 4 vs. Figure 5 – The disclosure is inconsistent in Figure 4 compared to Figure 5.  See annotated Figures below.

    PNG
    media_image1.png
    406
    863
    media_image1.png
    Greyscale


Figures 1 and 4 – The annotated elements are not clearly corroborated in other views resulting in spatial indefiniteness because the depth, properties, and relationship with adjacent surfaces cannot be determined in combination with other views.  The precise configuration (protruding, concavity, or coplanar nature) of the elements cannot be determined from a single view. Are the elements recessed (to what depth), protruding, coplanar?  To overcome this portion of the rejection, the figures may be revised to remove the indefinite areas from the claim by reducing them to broken lines or through coloring.  See annotated sketch below for examples.

    PNG
    media_image2.png
    409
    841
    media_image2.png
    Greyscale


Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the surveillance camera housing shown in broken lines form no part of the claimed design or a statement that the portions of the surveillance camera housing shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
The claim is rejected under 35 U.S.C. 112(a) and (b). The references cited but not applied are considered cumulative art related to the claimed design.
Reply Reminder / Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915